 



Exhibit 10.47

(SUPERCONDUCTOR TECHNOLOGIES LOGO) [v06812v0681200.gif]

February 14, 2005

Jeffrey A. Quiram

Re: Stock Option Grant: 1,200,000

Dear Jeff:

I am pleased to present you with the enclosed stock option grant.

1. Fill out the required section below and return it. Your grant cannot be
finalized without it. (A copy will be returned to you after being countersigned
by an officer of STI.)

2. Sign the Stock Option Agreement and return it. (A copy will be returned to
you after being countersigned by an officer of STI.)

Please return all documentation to me.

In connection with your grant, you can review the Company’s 2003 Proxy, and the
2003 Stock Option Prospectus on our network at g:\groups\stock option
financials\prospectus. If you desire a copy of these documents, or have
questions regarding your grant, please feel free to contact me (805) 690-4539.

I am pleased that you have decided to join STI, and look forward to your
contributions to the Company.

Sincerely,



--------------------------------------------------------------------------------

Martin S. McDermut
Senior Vice President, Chief Financial Officer

--------------------------------------------------------------------------------

For processing purposes, please complete. (If married, spouse must sign.)

     
                     Single (initial here)
                       Married (see below)

BY HIS OR HER SIGNATURE BELOW, THE SPOUSE OF THE OPTIONEE AGREES TO BE BOUND BY
ALL OF THE TERMS AND CONDITIONS OF THE OPTION AGREEMENT.

     
 
   
Print - Name of Spouse
  Signature

encl.

 



--------------------------------------------------------------------------------



 



Superconductor Technologies Inc

460 Ward Drive
Santa Barbara, CA 93111-2356

Notice of Grant of Stock Options and Option Agreement

ID: __________

       
Name: Jeffrey A. Quiram
  Option Number:  
Address: [OMITTED]
  Plan: 2003  
City, State Zip: [OMITTED]
  ID:  

Effective 2/11/05, you have been granted a Stock Option to buy 1,200,000 shares
of
Superconductor Technologies Inc. (the Company) stock at $1.04 per share (the
price of common stock on 2/11/05 when the Company’s board of directors approved
issuances of the Stock Option).

Except as otherwise set forth in your Employment Agreement dated as of
February 14, 2005, (the “Employment Agreement”) the shares will become fully
vested on the date shown. In the event of a conflict between this option
agreement and the Employment Agreement, the Employment Agreement shall govern.

                      Shares     Full Vest (1)     Expiration (1)     300,000  
  2/17/2006     2/11/2015     36 equal monthly installments of
25,000 beginning 3/17/2006     2/17/2009     2/11/2015    



--------------------------------------------------------------------------------

1.   Vesting based on start date of 2/17/05 set forth Section 1.3 of the
Employment Agreement. See the Employment Agreement for accelerated vesting
provisions.   2.   Expiration is ten (10) ten years from date of grant which was
2/11/05.

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2003 Equity Incentive Plan and the Option Agreement, all of which
are attached and made a part of this document.

      Superconductor Technologies Inc.   Date: As of February 14, 2005

       
By:
     

  Martin S. McDermut
Senior Vice President, Chief Financial Officer  

     
 
   
Jeffrey A Quiram
  Date

 



--------------------------------------------------------------------------------



 



SUPERCONDUCTOR TECHNOLOGIES INC.

2003 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

          This Option Agreement is subject to the terms and conditions in the
Employment Agreement between the Company and Jeffrey A. Quiram dated as of
February 14, 2005. In the event of any inconsistency between this Option
Agreement and the Employment Agreement, the terms of the Employment Agreement
will govern. This Option Agreement is also subject to the terms and conditions
of the 2003 Equity Incentive Plan, but the terms of this Option Agreement will
govern to the extent deviations are permitted under the 2003 Equity Incentive
Plan.

          Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

II. AGREEMENT

          A. Grant of Option.

          The Plan Administrator of the Company hereby grants to the Optionee
named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan, which is incorporated herein by reference.

          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Non-statutory Stock Option (“NSO”).

          B. Exercise of Option.

               (a) Right to Exercise. This Option is exercisable during its term
in accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.

               (b) Termination Period. See Employment Agreement.

               (c) Method of Exercise. This Option is exercisable by delivery of
an exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Secretary of the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price and a
confirmation of the obligation to pay withholding taxes as to all Exercised
Shares. Upon receipt of an Exercise Notice, the Company shall provide Optionee
with the amount of withholding taxes due in connection with the Exercise Notice
(the “Withholding Tax”). This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price and Withholding Taxes.

               No Shares shall be issued pursuant to the exercise of this Option
unless such issuance and exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares shall be considered
transferred to the Optionee on the date the Option is exercised with respect to
such Exercised Shares.

3



--------------------------------------------------------------------------------



 



          C. Method of Payment.

          Payment of the aggregate Exercise Price and Withholding Taxes shall be
paid in full in cash or by any of the following methods:



  1.   By personal check of the Optionee.     2.   By means of a broker-assisted
exercise whereby the Optionee delivers to the Company, together with a properly
executed exercise notice, such other documentation as the Committee and the
broker assisting in the transaction shall require to effect an exercise of the
Option, a sale of the             shares of Common Stock acquired upon exercise
and the delivery to the Company of the proceeds of such sale in full payment of
the Exercise Price and Withholding Taxes.     3.   Any combination of the
foregoing methods of payment.

The proceeds of a sale of Common Stock upon exercise of an Option shall
constitute general funds of the Company.

          D. Non-Transferability of Option.

          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

          E. Term of Option.

          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

          F. Tax Consequences.

          Some of the federal tax consequences relating to this Option, as of
the date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

          G. Exercising the Option.

               1. Non-statutory Stock Option. The Optionee may incur regular
federal and state income tax liability upon exercise of a NSO. The Optionee will
be treated as having received compensation income (taxable at ordinary income
tax rates) equal to the excess, if any, of the Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price. If
the Optionee is an Employee or a former Employee, the Company will be required
to withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

               2. Incentive Stock Option. If this Option qualifies as an ISO,
the Optionee will have no regular federal and state income tax liability upon
its exercise, although the excess, if any, of the Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price
will be treated as an adjustment to alternative minimum taxable income for
federal tax purposes and may subject the Optionee to alternative minimum tax in
the year of exercise. In the event that the Optionee ceases to be an Employee
but remains a Service Provider, any Incentive Stock Option of the Optionee that
remains unexercised shall cease to qualify as an Incentive Stock Option and will
be treated for tax purposes as a Non-statutory Stock Option on the date three
(3) months and one (1) day following such change of status.

4



--------------------------------------------------------------------------------



 



                3. Disposition of Shares.

                    (a) NSO. If the Optionee holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.

                    (b) ISO. If the Optionee holds ISO Shares for at least one
year after exercise and two years after the grant date, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes. If the Optionee disposes of ISO Shares within one year
after exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. Any additional gain will be taxed
as capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

                    (c) Notice of Disqualifying Disposition of ISO Shares. If
the Optionee sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, the Optionee shall immediately notify the
Company in writing, of such disposition. The Optionee agrees that he or she may
be subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to the Optionee.

          H. Entire Agreement: Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws but not the choice of law rules of
California.

          I. NO GUARANTEE OF CONTINUED SERVICE.

          OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee has reviewed the Plan and this Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement and fully understands all provisions of the Plan and Option
Agreement. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Option Agreement. Optionee further agrees to notify the Company
upon any change in the residence address indicated on the Agreement.

5



--------------------------------------------------------------------------------



 



EXHIBIT A

SUPERCONDUCTOR TECHNOLOGIES INC.
2003 EQUITY INCENTIVE PLAN
EXERCISE NOTICE

Superconductor Technologies, Inc.
460 Ward Drive, Suite F
Santa Barbara, California 93111-2310
Attention: Secretary

          1. Exercise of Option. Effective as of today, _______________________,
_____________, the undersigned (“Purchaser”) hereby elects to purchase _________
shares (the “Shares”) of the Common Stock of Superconductor Technologies, Inc.
(the “Company”) under and pursuant to the 2003 Equity Incentive (the “Plan”) and
the Stock Option Agreement dated _____________________, _____________ (the
“Option Agreement”). The purchase price for the Shares shall be $ __________, as
required by the Option Agreement.

          2. Delivery of Payment. Purchaser herewith delivers to the Company the
full purchase price for the Shares and agrees to deliver to the Company
withholding taxes due within five(5) days of written demand.

          3. Representations of Purchaser. Purchaser acknowledges that Purchaser
has received, read and understood the Plan and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.

          4. Rights as Shareholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 13 of the
Plan.

          5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying, on the Company for
any tax advice.

          6. Entire Agreement: Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

     
Submitted by:
  Accepted by:
PURCHASER
  SUPERCONDUCTOR TECHNOLOGIES INC.
 
   

6



--------------------------------------------------------------------------------



 



     
Signature
  By
 
   
                                                            
                                                              
Print Name
  Title
 
   

                                                              

  Date Received
 
   
Address:
  Address:
                                                            
  460 Ward Drive, Suite F
 
   
                                                            
  Santa Barbara, CA 93111-2310

7